Citation Nr: 0609227	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  04-35 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in
Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for Crohn's disease.  

2.  Entitlement to an increased evaluation for discoid lupus 
erythematosus (DLE), currently rated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1991 to 
September 1994.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO) which denied service connection for 
Crohn's disease and continued a 50 percent disability 
evaluation assigned for discoid lupus erythematosus (DLE).

The issue of entitlement to an increased evaluation for DLE 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

The veteran and his representative raised the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
in their April 2005 brief.  The issue of entitlement to a 
TDIU is not currently on appeal and is referred to the RO for 
further action.


FINDING OF FACT

The veteran does not have a current diagnosis of Crohn's 
disease.


CONCLUSION OF LAW

Crohn's disease was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations modified VA's 
duties to notify and assist claimants.  38 U.S.C.A. §§ 5103, 
5103A, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159(a)-(c) (2005).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must (1) inform the claimant of any 
information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant of any 
evidence VA will seek to provide; (3) inform the claimant of 
any evidence the claimant is expected to provide; and (4) ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

In a November 2003 letter, VA informed the veteran of the 
evidence needed to substantiate his claims and provided the 
veteran with an opportunity to submit such evidence. An 
enclosure to the November 2003 letter further enumerated 
evidence received by VA; evidence VA would reasonably seek to 
obtain (including relevant records from a Federal agency, VA 
hospitals, the Social Security Administration, and records 
not held by a Federal agency such as state or local 
government records, records from private doctors or 
hospitals, or records from current or former employers); and 
information and evidence for which the veteran was 
responsible (including enough information about the records 
so that VA can request them from the person or agency that 
has them).  The veteran, in effect, was asked to provide any 
evidence that pertains to his claim.  The November 2003 
letter provided VCAA notice to the veteran before issuance of 
the March 2004 rating decision.

Additionally, in a June 2004 statement of the case (issued in 
July 2004), the RO provided the veteran with applicable 
regulations on VCAA notice requirements and VA's duty to 
assist; notified the veteran of regulations pertinent to his 
claims; and informed the veteran of reasons why his claim was 
denied. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (CAVC) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U. S. 
Vet. App. Mar. 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  CAVC 
held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

VA has provided veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  See generally Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (holding that failure to give 
requisite evidentiary notice prior to a RO decision denying a 
claim required remand, where VA failed to demonstrate that 
lack of such notice was not prejudicial to claimant).  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits.  38 U.S.C.A. § 5103A (West 
2002).  

The veteran's service medical records, VA treatment records, 
a November 2003 VA examination, and treatment records from 
the University of Kansas Medical Center have been associated 
with the claims file.  There is no indication that any 
pertinent evidence was not received.  

In an April 2005 brief, the veteran and his representative 
argued that further development was necessary, and that a VA 
examination should be ordered to determine the nature and 
cause of the veteran's gastrointestinal symptoms, and to 
determine if these and other symptoms were related to his 
service-connected DLE. 

The Board notes that the veteran and his representative 
indicated in an April 2005 brief that they felt further 
development was necessary to determine the cause of any 
gastrointestinal symptoms.  VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2005).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See Id.  The record contains no competent medical evidence of 
a current diagnosed disability, thus the Board finds that a 
VA examination is not necessary to decide the claim.  The 
record is complete and the case is ready for review.  



B.  Background and Evidence

Service medical records do not reflect any references to 
Crohn's disease and contain no other gastrointestinal 
complaints, treatment, or diagnoses.  A box was checked on 
the veteran's enlistment examination indicating stomach 
trouble, but a written note indicated that it was in 
reference to an appendectomy the veteran had at age 19.  His 
July 1994 discharge examination did not indicate any stomach 
trouble or gastrointestinal problems.   

In an October 1999 evaluation from the University of Kansas 
Medical Center, the veteran reported diarrhea 2-3 times every 
day with muscle spasms and stomach aches.  VA treatment 
records from July 2003 to November 2003 did not note any 
gastrointestinal problems at that time. 

C.  Law and Analysis

The veteran is seeking service connection for Crohn's 
disease.  The Board has carefully reviewed the evidence and 
statements made in support of the claim and finds that the 
preponderance of the evidence weighs against the veteran's 
claim.  Therefore, service connection cannot be granted.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  

The CAVC held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Following a review of the medical evidence, the Board finds 
that the record does not contain competent evidence showing 
the veteran has been diagnosed with Crohn's disease.  Without 
evidence of a current disability, the veteran's service 
connection claim cannot be granted.  See Degmetich v. Brown, 
104 F.3d 1328 (1997).  

Service medical records do not contain any complaints, 
treatments, or diagnosis for any gastrointestinal problems.  
Although an October 1999 evaluation from the University of 
Kansas Medical Center indicated that the veteran had diarrhea 
2-3 times every day with muscle spasms, and stomachaches, 
this report was several years after service, the medical 
records did not indicate that the problem was chronic, and 
2003 VA treatment records did not note any gastrointestinal 
disability.
  
The Board has considered the veteran's claim that he has 
Crohn's disease related to service; however, the veteran does 
not possess the medical training and expertise necessary to 
render a medical opinion as to either the cause or diagnosis 
of a gastrointestinal disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1991). See also 38 C.F.R. § 
3.159(a)(2).  Further, no nexus has been established between 
any current symptoms and the veteran's military service.  

D.  Conclusion

The record does not show that the veteran has been diagnosed 
Crohn's disease, provides no competent evidence that Crohn's 
disease was incurred in service, and no nexus has been 
established between any current gastrointestinal symptoms and 
the veteran's military service.  Therefore, the Board 
concludes the preponderance of the evidence is against 
finding that the veteran has Crohn's disease which is 
etiologically related to active service.  

The appeal is accordingly denied.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the veteran's claim.

ORDER

Service connection for Crohn's disease is denied.


REMAND

The Board notes that pursuant to VA's duty to assist, VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. § 
3.159(c)(4)(i) (2005).  The Board has reviewed the evidence 
on file and finds that further development is necessary prior 
to appellate review of the veteran's claim for an increased 
evaluation for DLE.

In an April 2005 written presentation, the veteran's 
representative in this case asserted that this issue should 
be remanded to the RO for additional development.  He 
asserted that the provisions of Diagnostic Code 6350 apply in 
this case, and as such, the regulations provide for 
compensation for each bodily system affected by the veteran's 
DLE as an alternative means of evaluating the disability 
rather than based on the frequency of exacerbations.  He 
noted that the treatment records suggest polyarthritis, 
anemia, chronic fatigue, gastrointestinal disturbance, and a 
mental disorder, which may result in separate, compensable 
evaluations which may exceed the current 50 percent 
evaluation.  Thus, he concludes that the record is incomplete 
as the veteran has not been afforded a VA examination of the 
affected systems in sufficient detail for rating purposes.  

Diagnostic Code 7809 provides that discoid lupus 
erythematosus should be rated as disfigurement of the head, 
face, or neck under Diagnostic Code 7800; scars under the 
provisions of Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805; or dermatitis under Diagnostic Code 7806, depending 
upon the predominant disability.  See 38 C.F.R. § 4.118.  The 
RO rated the veteran's DLE as disfigurement of the head, 
face, or neck in accordance with his predominant disability.  
See 38 C.F.R. § 4.118, Diagnostic Code 7809 (2005).  
Disfigurement of the head, face, or neck is evaluated by 
determining the presence of visible or palpable tissue loss; 
gross distortion or asymmetry of features or paired sets of 
features; and the number of characteristics of disfigurement 
present. 38 C.F.R. § 4.118, Diagnostic Code 7800 (2005).  

Although the veteran was afforded a VA compensation and 
pension examination in November 2003, the examination does 
not adequately address all of the criteria in the applicable 
diagnostic codes.  As such, the Board finds that an 
additional VA examination should be scheduled in order to 
ascertain the presence of any visible or palpable tissue 
loss, gross distortion of features, and characteristics of 
disfigurement.  

Moreover, Diagnostic Code 7809 also instructs that DLE may be 
rated as dermatitis under Diagnostic Code 7806.  Dermatitis 
affecting 20 to 40 percent of the entire body or 20 to 40 
percent of the exposed areas affected or which requires 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period 
warrants a 30 percent evaluation.  Dermatitis involving more 
than 40 percent of the entire body or more than 40 percent of 
the exposed areas affected, or which requires constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs during the past 12-month period 
warrants a 60 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2005).  On remand, the VA examination 
should address the factors required for a 60 percent rating.

As to the representative's argument that the veteran's DLE 
should be rated pursuant to the provisions of Diagnostic Code 
6350, the Board notes that 38 C.F.R. § 4.88b, Diagnostic Code 
6350 (2005) provides for evaluating systemic (or 
disseminated) lupus erythematosus.  Under that diagnostic 
code, acute manifestations, with frequent exacerbations, 
producing severe impairment of health, are rated 100 percent 
disabling.  A 60 percent evaluation is assigned exacerbations 
lasting a week or more, 2 or 3 times per year.  For 
exacerbations that occur once or twice a year or that have 
been symptomatic during the past 2 years, a 10 percent rating 
is warranted.  In addition, the disability can be evaluated 
by combining the evaluations for residuals under the 
appropriate system; VA is to utilize whichever method (the 
criteria set forth in Diagnostic Code 6350, or residuals 
under the appropriate system) results in a higher evaluation.  
38 C.F.R. § 4.88b, Note, Diagnostic Code 6350 (2005).  
However, ratings assigned under Diagnostic Code 6350 are not 
to be combined with ratings under Diagnostic Code 7809.

The record indicates that the veteran underwent extensive 
evaluation to determine whether he has systemic lupus.  VA 
records dated in July 2003 indicate that the veteran was 
being worked up for systemic lupus.  Following extensive 
testing, in a September 2003 VA note, the examiner indicated 
that the veteran had no systemic findings.  On examination, 
the examiner should address whether the veteran's DLE has 
resulted in polyarthritis, anemia, chronic fatigue, 
gastrointestinal disturbance, and/or a mental disorder, or 
other systemic manifestations. 

It also appears to the Board that the issue of entitlement 
based on the provisions of 38 C.F.R. § 3.321(b)(1) (2005) has 
been reasonably raised by the record.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  A November 2003 VA 
examination indicated that veteran is limited in his sun 
exposure and has chronic pain on a daily basis.  The veteran 
reported that he was not able to continue a job that paid $31 
an hour because it required him to work outside.  On VA Form 
9, submitted in October 2004, the veteran stated that he had 
lost another job due to the many hospital, outpatient, and 
emergency room visits associated with his DLE.  Because the 
photosensitivity and chronic pain associated with the 
veteran's DLE are not be addressed by the rating criteria for 
disfigurement of the head, face, or neck; for scars, or for 
dermatitis, the veteran's disability may present an 
exceptional or unusual disability picture, if his symptoms 
result in marked interference with employment beyond that 
contemplated by the schedule for rating disabilities or 
frequent periods of hospitalization are shown to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. §§ 3.321(b)(1), 4.118, Diagnostic 
Code 7809 (2005).

The RO should ask the veteran and his representative to 
submit any information or evidence relating to loss of 
employment and frequency of hospital, outpatient, and 
emergency room visits associated with DLE.     

Finally, as noted above, in accordance with CAVC's decision, 
on March 3, 2006, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  VA 
must send the veteran proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that informs him of an 
effective date for the award of benefits, as well an 
explanation as to the type of evidence that is needed to 
establish an effective date.  

In order to give the veteran every consideration with respect 
to the present appeal and to ensure due process, this matter 
is REMANDED to the RO for the following action:

1.  The veteran should be sent a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish an effective date for the claim 
on appeal, as outlined by the CAVC in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The veteran should be afforded VA 
examination(s) in the appropriate 
specialty or specialties in order to 
ascertain the current nature and severity 
of his DLE.  The claims folder should be 
made available to the examiner for review 
prior to the examination.  

The examiner should identify all areas 
affected by the veteran's DLE, and report 
findings with respect to each of the 
following factors: 

A. the percentage of entire body, and 
also of exposed areas, affected; 

B. whether systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs are required, for 
how long a duration in a 12-month period, 
and whether the therapy is intermittent 
or constant; 

C. whether any area on the head, face or 
neck affected by the DLE is: (1) 
indurated and inflexible; (2) manifested 
by underlying missing soft tissue; (3) 
abnormal in texture (irregular, atrophic, 
shiny, scaly, etc.); (4) hypo- or hyper-
pigmented; (5) manifested by scars 
adherent to underlying tissues; (6) 
manifested by the surface contour of the 
scar elevated or depressed on palpation. 
For each of the above characteristics, 
the examiner should indicate, the area 
(in square inches or centimeters) 
involved.  The examiner should also 
indicate whether the veteran has any 
scars associate with his DLE that are 
five inches or more in length or at least 
one-quarter inch wide at the widest part;  

D. whether there is visible or palpable 
tissue loss, and gross distortion or 
asymmetry of three or more features or 
paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips) from the DLE; 
the examiner should specify which 
features are affected, if any.

E. The examiner should indicate whether 
the veteran has systemic lupus 
erythematosus, and if so, the nature and 
frequency of exacerbations, or whether 
his DLE is productive of systemic 
manifestations such as polyarthritis, 
anemia, chronic fatigue, gastrointestinal 
disturbance, and/or a mental disorder.  
If so, the nature and severity of such 
manifestations should be set forth. 

The RO should review the supplemental 
medical opinion to ensure that it is in 
complete compliance with this remand.  If 
deficient in any manner, the RO must 
implement corrective procedures at once. 

3.  The RO should ask the veteran to 
submit any information or evidence 
relating to loss of employment and 
frequency of hospital, outpatient, and 
emergency room visits associated with his 
service-connected DLE.     

4.  The RO should then review the record 
and readjudicate the veteran's claim 
including consideration of the provisions 
of 38 C.F.R. § 3.321(b)(1).  If the 
determination remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
S. L.  Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


